Citation Nr: 1817031	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-19 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with mood disorder, cognitive disorder, and alcohol abuse prior to April 25, 2013.
 
2. Entitlement to an initial disability rating in excess of 70 percent for PTSD with mood disorder, cognitive disorder, and alcohol abuse from April 25, 2013. 
 
3. Entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury (TBI).

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD and TBI, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 2001 to August 2001 and from December 2002 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Manchester, New Hampshire.  The Veteran filed a notice of disagreement (NOD) in June 2011, a statement of the case (SOC) was issued in July 2012, and the Veteran perfected a substantive appeal with the timely filing of a VA Form 9 in July 2012.  The matter is currently being addressed by the RO in St. Petersburg, Florida, as the Veteran now resides in Florida.  

In a July 2012 rating decision, the RO granted an increased evaluation of 30 percent for PTSD, effective April 29, 2010.  In a March 2014 rating decision, the RO granted an increased evaluation of 70 percent for PTSD, effective April 25, 2013.  Despite these grants, the Veteran has not been awarded the highest possible evaluation available for all periods at issue.  He is presumed to be seeking the maximum possible evaluation.  Therefore, the issues remain on appeal, as the Veteran has not indicated satisfaction with the 30 or 70 percent ratings, respectively.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In March 2015, the Board remanded this claim to afford the Veteran a hearing before the Board.  The Veteran testified before the undersigned Veterans Law Judge at a December 2015 videoconference hearing and a transcript of the hearing has been associated with the claims file.  The matter was then remanded in February 2016 for further development, to include provision of further VA examinations.  A supplemental SOC was issued in September 2017.  

In Rice, 22 Vet. App. at 447, the Court held that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) is part of an appeal for a higher rating claim when such claim is raised by the record.  Here, the Board notes that during the December 2015 hearing, the Veteran asserted his PTSD symptoms and treatment prevented him from working.  See December 2015 Board hearing transcript ("I got fired from there because I had doctor appointments too many times...I'll get nervous about stuff ...and like it's just too much going on in my head really...just like the rest of my body, you know, and other reasons like, hurt.").  In the February 2016 remand, the Board expanded the present appeal to include a derivative claim for a TDIU as a component of the request for increased ratings of the PTSD and TBI disabilities.  See id.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager paperless claims processing systems. 


FINDINGS OF FACT

1.  For the period prior to April 25, 2013, the Veteran's PTSD was manifested by symptoms including occasional sleep disturbance, nightmares approximately once a week, anger, irritability, avoidance, intrusive thoughts when alone, and intermittent hypervigilant behavior; these symptoms more nearly approximate the degree of occupational and social impairment contemplated by a 30 percent schedular rating.

2.  For the period beginning April 25, 2013, the Veteran's PTSD was manifested by symptoms including depressed mood, anxiety, panic attacks occurring weekly or less often, panic or depression affecting the ability to function independently, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, intermittent illogical speech, difficulty in understanding complex commands, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation; these symptoms more nearly approximate the degree of occupational and social impairment contemplated by a 70 percent schedular rating.

3.  The Veteran's TBI equates to a level of severity of "1" with respect to the memory, attention, concentration, and executive function and the visual spatial orientation facets of traumatic brain injury.  The remaining facets equate to a level of severity of "0."  

4.  The Veteran's service-connected PTSD and TBI do not preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial disability rating in excess of 30 percent for the Veteran's PTSD during the period prior to April 25, 2013.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria are not met for an initial disability rating in excess of 70 percent for the Veteran's PTSD for the period of April 25, 2013 onward.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for an initial rating in excess of 10 percent for TBI have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8045 (2017).  

4.  The criteria for a total disability rating based on individual unemployability due to service-connected PTSD and TBI are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.16 (2017); Rice, 22 Vet. App. at 447.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Board notes that the Veteran's disagreement is with the initial ratings assigned following the grant of service connection for PTSD and TBI.  VA's General Counsel held that no further VCAA notice is required for downstream issues such as a veteran's appeal with respect to the propriety of the initially assigned rating stemming from the original grant of service connection.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As the Veteran in this case has appealed with respect to the initially assigned ratings, additional VCAA notice is not required because the purpose the notice is intended to serve has been fulfilled.  

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the relevant records for the claim adjudicated herein.  The pertinent evidence associated with the claim consists of service treatment records (STRs), post-service VA treatment records, VA examination reports, and statements from the Veteran.  

Records were requested from the Social Security Administration.  A response was received that no medical records were available.  Similarly, the Veteran's VA Counseling/Evaluation/Rehabilitation records were requested.  A response was received that the physical file could not be located.  Electronic files showed that the Veteran's file was closed for failure to pursue.  Thus, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA's duty to assist in obtaining the relevant records is met.

The Board also finds there has been substantial compliance with the February 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Ratings

The Board has reviewed the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and focus specifically on what the evidence shows or fails to show as to the claims.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the Veteran.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


A.  General rating criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 4.2, 4.3, 4.7, 4.10.

The anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the same disability or, more appropriately in this case, the same manifestation under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

For an initial rating claim, consideration will be given to "staged ratings" since service connection was made effective.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  Id.   

B.  Posttraumatic stress disorder rating criteria

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders, to include PTSD, a 30 percent evaluation is warranted when there is there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  An evaluation shall be assigned based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (2017).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  The Federal Circuit held previously that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

Prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  As in this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning ("GAF") score (explained in more detail below).  The DSM was recently updated with a 5th Edition ("DSM-V"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 (Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  However, since the Veteran's PTSD claim was originally certified to the Board prior to the adoption of the DSM-V, the DMS-IV criteria will be utilized in the analysis set forth below.

With regard to GAF scores, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores ranging from 61 to 70 indicate that a veteran has some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household); however, the veteran is found to generally be functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

C.  Posttraumatic stress disorder factual background

The Veteran underwent a general VA examination in February 2007.  At that time, he reported sleep impairment but denied relationship difficulties, anxiety, depression, loss of control, substance abuse previous problems or hospitalization, confusion, or panic attacks.  The examiner noted normal affect, mood, and judgment.  No hallucinations or obsessive behaviors were reported by the Veteran.  The examiner noted the absence of neurological symptoms and reported normal coordination, orientation, memory, and speech.

A VA mental health treatment noted from February 2010 contained the Veteran's report that he was lacking motivation.  The treatment provider noted that he had anxiety and symptoms consistent with PTSD with a GAF score of 65.  The Veteran reported a four year relationship and having friends.  He said that he had recently stopped drinking alcohol and was working delivering carpets.  Citalopram was prescribed.  In August 2010, the Veteran was seen for an individual therapy appointment.  He reported unemployment since April 2010.  The therapist diagnosed adjustment disorder with anxiety and depression with a GAF score of 65.  

After submitting a claim of entitlement to service connection for PTSD, the Veteran underwent further examination in November 2010.  He reported breaking up with his girlfriend and continued unemployment.  He described his psychiatric symptoms including lack of motivation, sleep impairment, anger, lack of emotions, and trouble focusing.  Upon examination, his behavior was tense and rigid with hesitant speech.  His mood was anxious and depressed.  Affect was appropriate to his mood.  Thought process was logical and goal-directed. There were no preoccupations, obsessions, or delusions.  There were no suicidal or homicidal ideations.  There were mild problems with attention concentration and short-term memory. Long-term memory was intact.  After interview and examination of the Veteran, the examiner diagnosed PTSD, alcohol abuse secondary to PTSD, and cognitive disorder NOS (no other symptoms) secondary to PTSD with a GAF score of 65.  The examiner reported on-going symptoms of a mild nature.  He concluded that the effect of the transient mild symptoms was decreased work efficiency and ability to perform occupational tasks only during periods of significant stress. 

The Veteran testified before a Decision Review officer at the RO during a hearing in February 2012.  In relation to his PTSD, he described symptoms including insomnia, fatigue, frustration, mood swings, anxiety, depression, anger, and exaggerated startle reaction. He stated that he was currently taking medication for depression.  The Veteran reported that his PTSD affected his daily life.  He had no friends and stayed home for the most part.  He stated that the condition affected his ability to work because of trouble interacting with others.  

During a May 2012 VA mental health initial evaluation, the Veteran reported depression with anxiety.  He denied suicidal ideation.  A GAF score of 55 was noted.  In July 2012, a GAF score of 58 was recorded.  In September 2012, a VA treatment note contained the Veteran's denial of suicidal or homicidal ideation. In October 2012, he reported a less depressed mood and better sleep on medication.  He denied suicidal ideation.  A GAF score of 55 was noted.  

In April 2013, the Veteran received 6 days of in-patient care at a VA facility for suicidal ideations.  He reported putting a gun to his chest in contemplation of completing suicide.  In May 2013, he was hospitalized for 15 days and received mental health treatment for attempting suicide by overdose.  During his hospitalization and related treatment in May 2013, a GAF score of 21 was recorded.

The Veteran underwent further VA examination in July 2013.  He reported that he was medicated and receiving treatment at a VA hospital approximately every two weeks.  The examiner recorded diagnoses of PTSD, mood disorder, cognitive disorder, and alcohol abuse.  A GAF score of 50 was noted, along with symptoms of depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances in mood and motivation, difficulty in maintaining relationships, suicidal ideation, and neglect of personal appearance and hygiene.  The examiner felt that the symptoms were primarily due to the Veteran's mental health conditions rather than TBI, although there could be a mild contribution to his mood disorder and cognitive disorder due to TBI.  He opined that the service-connected condition caused occupational and social impairment with deficiencies in most areas and attributed the impairment primarily to the PTSD and mood disorder, as he was unable to reliably differentiate between those conditions.  He noted that only minimal impairment was due to the cognitive disorder and TBI, as cognitive and behavioral deficits were relatively mild.  

In October 2013, VA treatment notes contain the Veteran's report of a less depressed mood and better sleep after his hospital stay in May 2013.  He denied any suicidal thoughts or hopelessness in the last two months.  The examiner noted that he was calm, polite, and cooperative.  A GAF score of 52 was recorded.

In December 2015, the Veteran testified during a videoconference hearing before the Board.  He described his hospitalizations in 2013 and symptoms including on-going depression, daily anxiety, flashbacks, avoidance, startle reflex, hypervigilance, nightmares, sleep impairment, and hearing voices.  He stated that he was fired from his previous job in New Hampshire because he was attending too many medical appointments and that he had moved to Florida with his parents because his family was concerned about him being alone.  

In February 2017, a Social Work and Industrial Survey was completed.  The Veteran was deemed competent to manage his own funds.  The examiner stated that his service-connected conditions do not impair his ability to perform sedentary and types of work.  The service-connected conditions were not found to impair his ability to retain instructions or sustain attention in simple tasks, but could contribute to moderate impairment in sustaining concentration on complex tasks and in task persistence and pace.  It was also noted that the conditions could contribute to moderate impairment in his ability to respond appropriately to coworkers,      supervisors, or the general public and in his ability to respond appropriately to changes in the work setting.  A review of records indicated the Veteran was employed in lawn maintenance until he left in September 2016, and was considering starting his own business.  He did not report any physical limitations in doing this type of work, and indicated that the flexible schedule allowed for accommodation of his mood disturbances related to his bipolar disorder.  The Veteran reported difficulty with maintaining intimacy in relationships, but described a supportive relationship with his parents who lived nearby.  He also described having a few friends with whom he spends time.  

The Veteran also underwent a VA examination in February 2017 to assess the severity of his PTSD.  The examiner attributed his symptoms to his mental health disorders, as a February 2017 note indicated that the TBI was resolved without objective evidence of residuals.  Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment,           thinking and/or mood, was indicated by the report.  The Veteran described being content with his living situation, living in a RV within a minute's bike ride of his parent's residence.  He reported sleeping four hours a night with medication and riding his bike approximately 10 miles.  He stated that he often spent time with his parents and socialized with a few friends, including in local bars.  The examiner confirmed the PTSD diagnosis and noted symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of mood and motivation, difficulty in adapting to stressful circumstances, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  He noted the Veteran's report of mood swings varying in duration and depressed mood two to three days per week impairing his motivation to engage in activities, followed by a month without motivational impairment.  He also reported irritability a couple of times a week lasting for "a few moments," along with nightmares and intrusive thoughts related to combat exposure several times a week.

D.  PTSD rating prior to April 25, 2013

Based upon review of the above lay and medical evidence, the Board concludes that the Veteran's PTSD does not meet the criteria under 38 C.F.R. § 4.130 for an evaluation of in excess of 30 percent prior to April 25, 2013.

Collectively, the lay and medical evidence reflects that the Veteran's PTSD was manifested predominantly by the following symptoms during the relevant period: sleep impairment, anxiety, depression, anger, trouble focusing, lack of motivation and emotions, and exaggerated startle response. 

The November 2010 VA examiner noted that the Veteran's mood was anxious and depressed, but found that his thought process was logical and goal-directed.  He was employed and in a four-year-long relationship.  There were no preoccupations, obsessions, or delusions.  There were no suicidal or homicidal ideations.  The examiner categorized the on-going symptoms as mild in nature.  He concluded that the effect of the transient mild symptoms was decreased work efficiency and ability to perform occupational tasks only during periods of significant stress. 

While the Veteran's relationship ended and his employment status changed following the November 2010 VA examination, treatment records from 2012 contain his denials of suicidal or homicidal ideation.  In October 2012, he reported a less depressed mood and better sleep when on medication.  He again denied suicidal ideation.  

GAF scores during this period ranged from 55 to 65, reflecting mild to moderate symptomatology. 

Overall, the evidence from this period reflects that the Veteran's symptoms most closely approximate the criteria for the assigned 30 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  While true that the Veteran had sleep impairment, anxiety, depression, anger, trouble focusing, lack of motivation and emotions, and exaggerated startle response, these symptoms did not impact his potential occupational functioning to the degree of reduced reliability and reduced productivity.  The Veteran reported working several jobs during this period.  He consistently denied any suicidal or homicidal thoughts to his care providers.  Furthermore, the evidence shows that he was able to have positive relationships with his parents and interact in a cooperative manner with medical staff.  

There is no evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; or impaired abstract thinking.  The Veteran was appropriately dressed at appointments, able to perform all activities of daily living, and maintain meaningful social relationships.  Moreover, the objective medical shows that the Veteran received GAF scores of 55 to 65, based upon a showing of mild to moderate symptoms or difficulty in social or occupational functioning.  His symptoms were not so severe as to warrant a 50 percent disability rating. 

Further, the evidence does not support a finding that the Veteran's psychiatric symptoms would have been best approximated by a 70 or 100 percent rating, which contemplates deficiencies in most areas or total impairment.  While it may have been difficult for him to engage in social and work relationships at times, his overall disability picture showed that he had the ability to maintain functioning relationships at home and on the job.  The evidence does not show that the PTSD disability was manifested by social and occupational impairment so severe so as to warrant a 70 or 100 percent rating during this period.

Thus, the evidence of record reflects occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as contemplated in the 30 percent disability criteria.  

The Veteran is competent to provide evidence about his disability; for example, he is competent to describe symptoms related to his PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is also credible to the extent that he sincerely believes he is entitled to a higher rating.  However, he is not competent to identify a specific level of disability according to the appropriate Diagnostic Code.  While lay persons are competent to provide opinions on some medical issues, determining the severity of a complex condition such as a psychiatric condition falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Competent evidence concerning the nature and extent of the Veteran's PTSD was provided by the VA examiners who interviewed and evaluated him during the relevant period on appeal.  The medical findings as provided in the examination reports directly address the criteria under which this disability is evaluated.  Thus, the competent lay evidence is outweighed by the competent medical evidence that evaluates the true extent of the disability.  

Taking into account the competent and probative evidence of record, the Board finds that the collective medical and lay evidence does not indicate that the Veteran's PTSD meets the rating criteria for an evaluation in excess of 30 percent under 38 C.F.R. § 4.130 for the period prior to April 25, 2013.


E.  PTSD rating from April 25, 2013 onward

Consideration has been given to assigning a staged rating in light of the evidence of record.  See Fenderson, 12 Vet. App. at 119.

The Board has considered all of the evidence of record in light of the rating criteria, and finds the Veteran's overall PTSD symptomatology for the period beginning April 25, 2013 more nearly approximates occupational and social impairment exhibited by deficiencies in most areas, such as work, family relations, judgment, thinking, or mood (as required for the assignment of a 70 percent disability rating), but not a higher level of total occupational and social impairment (as required for the assignment of a 100 percent disability rating). 

The evidence shows that during the relevant period, the Veteran's PTSD manifested through symptoms such as depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances in mood and motivation, difficulty in maintaining relationships and adapting to stressful circumstances, suicidal ideation, and neglect of personal appearance and hygiene.  While the 2017 VA examiner noted that the Veteran had intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, the Board finds that overall the effect on his functioning is not commensurate to total impairment.  

The Veteran's symptoms do not reflect the severity, frequency, and duration of the symptoms associated with a 100 percent rating, including gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for own name or names of close relatives.  While the Veteran reported hearing voices when not on his medication during the December 2016 hearing before the Board, he has showed no impairment of thought process.  He was repeatedly noted as oriented and able to understand the outcome of his behavior in VA treatment records.  Furthermore, the Veteran reported being in contact with his parents, living on a short bike ride away and spending significant time with them.  He also reported three close friends and socializing in a bar.  The Board finds that based on the overall symptomatology during this period, the currently assigned 70 percent rating is most appropriate.

The Board recognizes that the Veteran was hospitalized for suicidal ideation and a medication overdose in April and May 2013.  The Board has also considered the July 2013 VA examiner's opinion that the PTSD and mood disorder caused occupational and social impairment with deficiencies in most areas, rather than total impairment.  More recently, the February 2017 VA examiner found the same level of impairment affecting most areas.  Thus, neither the lay nor the medical evidence during this period support a finding of total occupational or social impairment, despite the serious nature of the Veteran's condition in mid-2013.  Furthermore, the 70 percent rating acknowledges the presence of suicidal ideation as opposed to the persistent danger to self or others contemplated by a 100 percent rating.

As previously discussed, the Veteran is competent to describe the symptoms related to his PTSD.  See Layno, 6 Vet. App. at 465.  However, he is not competent to address complex medical issues, such as identifying a specific level of disability according to the appropriate Diagnostic Code.  See Kahana, 24 Vet. App. at 435.  Thus, while credible in his belief that a higher rating is warranted, the Veteran's contentions regarding the appropriate rating are outweighed by the competent medical evidence that evaluates the true extent of his disability.  

Taking into account the competent and probative evidence of record, the Board finds that the collective medical and lay evidence does not indicate that the Veteran's PTSD meets the rating criteria for an evaluation in excess of 70 percent under 38 C.F.R. § 4.130 for the period of April 25, 2013 onward.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.



F.  Traumatic brain injury rating criteria

The Veteran's TBI disability is evaluated under Diagnostic Code 8045, which states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  38 C.F.R. § 4.124a.  Each of these areas of dysfunction may require evaluation.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, VA is to evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  The Veteran is currently service-connected for PTSD, as addressed above. 

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 here that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of Diagnostic Code 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

G.  Traumatic brain injury factual background

In November 2010, the Veteran underwent VA examination in conjunction with his TBI claim.  The examiner noted a diagnosis of TBI.  The Veteran reported a noticeable decrease in memory, resulting in forgetting things, missing appointments, and misplacing objects.  The examiner noted that insomnia and depression were reported but not clearly related to the TBI.  The examiner documented mild memory impairment difficulty with executive functions and essentially normal mental status.  While noting the report of increased absenteeism from work, the examiner stated that TBI was found to have no effect on usual occupation or daily activities.

In testimony before the DRO in February 2012, the Veteran reported residual symptoms of TBI as insomnia, anxiety, fatigue, and memory loss. He described not paying bills due to trouble remembering to complete simple tasks. 

In a September 2012 VA treatment note, the care provider reported the findings of a neurological examination.  The Veteran was alert, awake, and oriented to person, time, and place.  Cranial nerves were within normal limits.  His memory was intact.  Reflexes were normal.  

The Veteran underwent further VA examination in July 2013.  The examiner found objective evidence of mild impairment of memory, attention, concentration, or executive functions.  He referred to May 2010 complaints of short-term memory and concentration issues.  Judgement was reported as normal with routinely appropriate social interaction.  Visual spatial orientation was marked as mildly impaired based upon the Veteran's reports of occasionally getting lost in unfamiliar surroundings and difficulty reading maps or following directions.  Normal consciousness with no neurobehavioral effects was indicated.  Residuals of the TBI were reported as hearing loss/tinnitus.  No other pertinent physical findings or symptoms were present.  Based upon the current pattern of performance, the examiner opined that the Veteran was experiencing some cognitive deficits typically related to frontal lobe functioning.  Specifically, he evidenced notable deficits in organization, non-verbal memory, verbal fluency processing, speed, and working memory.  That said, the examiner stated that there was also a considerable amount of variability in performance from task to task and within certain tasks.  As the examiner found the psychiatric symptoms to be fairly well controlled and at a sub-clinical level, he opined that they would result in such impaired cognitive performance.  He stated that sleep could also be a contributing factor, but given his above-average performance on some rather challenging tasks, the examiner found this insufficient to explain the deficits.  He further stated that the TBI residuals impacted the Veteran's ability to work due to memory and learning issues, but could not determine or quantitate the percentage of his PTSD and TBI conditions on the mental functioning.  

In January 2015, VA treatment notes reflect that the Veteran complained of difficulty with concentrating and short-term memory.  In March 2015, a care provider noted that his remote memory was intact and recent memory was grossly intact, per conversation.  Memory loss was noted during a cognitive assessment in October 2015.  In June 2016, the Veteran again complained of issues with concentration and short-term memory.  In May 2017, a review of systems found no memory loss present. 

The Veteran underwent further VA examination in February 2017.  He reported continued forgetfulness, but denied headaches, seizures, balance, and coordination problems.  The examiner recorded normal judgment and motor activity, orientation to time, person, and place.  He opined that the mild TBI had resolved without residuals.  He further stated that any current emotional/behavioral/ cognitive signs and symptoms (including memory issues) identified are part of a mental disorder and do not represent residuals of TBI.

H.  Initial rating for traumatic brain injury

Service-connection for TBI was granted effective April 29, 2010, evaluated as 10 percent disabling.  As discussed above, the Veteran is separately service-connected for posttraumatic stress disorder (PTSD), rated as 30 and 70 percent disabling for the respective periods since the grant of service connection effective April 29, 2010.  Service-connection for tinnitus with a 10 percent evaluation has also been in effect throughout the period on appeal.  Service-connection is also in effect for hearing loss of the left ear.    

Certain impairments cited in the rating criteria for TBI, such as memory loss, are specifically incorporated into the rating criteria for PTSD.  Similarly, while tinnitus is cited in the TBI rating criteria, it is also addressed by the specific rating criteria for that condition.  The evaluation of the same manifestation under various different diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Brady v. Brown, 4 Vet. App. 203, 206 (1993) (holding that the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology because such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding).  Thus, evaluation of the Veteran's TBI rating must be balanced against the existing ratings involving the same symptomatology.

After thorough review of the lay and medical evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's TBI.  

For the facet memory, attention, concentration, executive functions, level "1" impairment is appropriate.  The Veteran has consistently reported symptoms of forgetfulness, trouble concentrating, and trouble completing tasks.  The mild memory impairment reflected throughout his treatment records and VA examination reports during the appeal period is noted by the Board.  However, this symptom is incorporated into the PTSD evaluation.  The Board finds that it is appropriately considered as part of the assigned rating for PTSD based upon the July 2013 VA examination report which stated that poor concentration/memory issues were due to his PTSD, mood disorder, and cognitive disorder. Additionally, the February 2017 VA examiner opined that any current emotional/ behavioral/ cognitive signs and symptoms (including current memory issues) are part of a mental disorder and do not represent residuals of TBI.  Thus, as memory loss is incorporated in to the PTSD rating, it may not be considered as a basis for evaluation under another Diagnostic Code.  Brady, 4 Vet. App. at 206.  However, in light of issues with attention and concentration, a level "1" rating is appropriate.

For the facet judgment, a "0" level of impairment is appropriate.  Treatment records and VA examination reports consistently found the Veteran's judgment to be normal.  There is no clinical evidence of record showing impaired judgment due to TBI. 

For the facet social interaction, a "0" level of impairment is appropriate.  While the Veteran has reported trouble maintaining intimate relationships, the evidence reflects strong relationships with his parents and several close friends.  Furthermore, difficulty in maintaining relationships is incorporated in to the PTSD rating, as discussed above.  Thus, it may not be considered as a basis for evaluation under another Diagnostic Code.  Brady, 4 Vet. App. at 206.

For the facet orientation, a "0" level of impairment is appropriate.  Treatment records and VA examination reports found that the Veteran was regularly oriented in all four aspects.  There is no clinical evidence of record showing impaired orientation.  

For the facet motor activity, a "0" level of impairment is appropriate since the Veteran's motor and sensory systems have repeatedly been shown to be intact on examination.  There is no clinical evidence of record reflecting impaired motor activity.  

For the facet visual spatial orientation, a "1" level of impairment is appropriate as the July 2013 VA examination found mild impairment.  The Veteran reported occasionally getting lost and having difficulty reading maps, although he was able to use assistive devices such as GPS. The evidence does not support a finding that this impairment is more than mild.  Indeed, the February 2017 VA examination report noted no deficiency in this area. 

For the facet subjective symptoms, a "0" level of impairment is appropriate.  The July 2013 and February 2013 VA examination report noted no subjective symptoms.  The November 2010 VA examination report stated that the TBI had no effect on the Veteran's usual occupation or daily activities.  To the extent that the Veteran has reported tinnitus, anxiety, and sleep impairment resulting in fatigue, these symptoms are incorporated into the separate ratings for PTSD and tinnitus.  As addressed above, it would be impermissible pyramiding to utilize these symptoms again in support of the TBI evaluation.  Brady, 4 Vet. App. at 206.

For the facets neurobehavioral effects, communication, and consciousness, a "0" level of impairment is assigned because the Veteran demonstrates no impairment in these areas.  The July 2013 and February 2017 VA examinations documented no neurobehavioral effects.

The Veteran's highest level of impairment in any facet is a "1." Accordingly, an initial rating of 10 percent, but no higher, is warranted under Diagnostic Code 8045.

The Veteran is competent to describe the symptoms related to his TBI.  See Layno, 6 Vet. App. 465.  However, he is not competent to address complex medical issues, such as identifying a specific level of disability according to the appropriate Diagnostic Code.  See Kahana, 24 Vet. App. at 435.  Thus, while credible in his belief that a higher rating is warranted, the Veteran's contentions regarding the appropriate rating are outweighed by the competent medical evidence that evaluates the true extent of his disability.  

The Board finds that during the period under review, the disability picture associated with the Veteran's TBI residuals most nearly approximated the criteria for a rating of 10 percent, but no higher.  As a preponderance of the evidence is against the award of a rating in excess of 10 percent, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53. 

I.  Other considerations

The Board has considered whether any other potentially relevant Diagnostic Codes would yield higher ratings for the Veteran's PTSD or TBI.  However, when a condition is specifically listed in the Rating Schedule, it may not be rated by analogy.  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (pes planus is specifically rated under Diagnostic Code 5276; hence an analogous rating under Diagnostic Code 5284 was not permitted).  Thus, Diagnostic Code 9411 is the most appropriate in light of the PTSD diagnosis and symptoms.  Similarly, Diagnostic Code 8045 is the most appropriate in light of the TBI diagnosis and symptoms. 

The Board also has considered whether the Veteran is entitled to an increased level of compensation on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R. § 3.321(b)(1).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether a veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, a veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second inquiry, that is whether a veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD and TBI with the established criteria found in the Rating Schedule and found that the Veteran's symptomatology is fully addressed by the rating criteria under which each disability is rated.  Additionally, the Board has taken into consideration symptoms which are not explicitly listed as examples under the diagnostic code; therefore there are no additional symptoms that are not addressed by the Rating Schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described experiencing any exceptional or unusual features of PTSD or TBI, and there is no objective evidence of any such manifestations.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  

Accordingly, the evidence does not show that the requisite factors under Thun are present, and referral of the PTSD and TBI claims for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted in this case.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Veteran has not raised any other issues with respect to the increased rating claim for his PTSD or TBI, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

J.  Total disability rating due to individual unemployability

The TDIU claim at hand was inferred as a part of the Veteran's current appeal of a higher rating for his PTSD and TBI disabilities.  See Rice, 22 Vet. App. at 454.  As such, a Rice TDIU claim is limited to whether the Veteran is unemployable due to the underlying service-connected disabilities on appeal, which, in this case, are PTSD and TBI.  See id., at 454-455 (holding that when a request for TDIU is raised during the administrative appeal of the initial rating assigned for the underlying disability, it is not a separate claim for benefits, but rather is part of the adjudication of the claim for increased compensation for that underlying disability).

In October 2016, the Veteran was provided with VCAA notice in regard to substantiating a claim for a TDIU and requested to complete VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  No response has been received from the Veteran.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In the present case, the Veteran met the schedular criteria for a TDIU as of April 25, 2015.  38 C.F.R. § 4.16(a).  The Board will also consider whether the evidence otherwise warrants referral to the appropriate VA officials for entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b) prior to that time since the effective date of the PTSD and TBI claims on April 29, 2010.

Turning to the evidence, the Veteran underwent VA examination in November 2010.  He reported memory loss resulting in increased absenteeism from work.  He also reported trouble concentrating and completing tasks.  The examiner stated that PTSD symptoms mildly interfered with employment and social functioning.  TBI was found to have no effect on usual occupation or daily activities.

At a February 2012 hearing before a DRO, the Veteran stated that his PTSD symptoms and medication prevented him from keeping a job.  He described his social life as non-existent.

VA treatment notes from May 2012 indicated that the Veteran was unemployed.  He stated that he had to leave all of his jobs due to anxiety.  While he had sought help from the VA's vocational rehabilitation program to pursue schooling, he became fed up with the delays and did not complete the process.  

Upon further VA examination in July 2013, the Veteran reported continued unemployment.  He described a previous position driving car parts around, but stated that he was too anxious in traffic and dealing with people, so he quit after six months.  Prior to that position, he was fired from a convenience store due to irritability with customers.  He was looking for a job but could not do hard labor due to orthopedic issues and could not do customer service due to irritability.  He was found to have occupational and social impairment with deficiencies in most areas.

At the hearing before the Board in December 2015, the Veteran explained that he had been let go from a previous job due to attending too many VA appointments.  He also stated that he did not believe he could find a job due to his anxiety.

In February 2017, the VA examination report related to the Veteran's TBI found that the condition was resolved without residuals. 

A Social Work and Industrial Study was also completed in February 2017.  After review of the claims file and interview of the Veteran, the examiner found that his service-connected conditions do not impair his ability to perform sedentary or manual types of work.  While in service, he completed approximately 2 years of college without a degree.  Since his discharge, he reported employment at a convenience store with a flexible schedule.  The business sold and he went on a road trip with his boss.  After he returned, he was employed delivering car parts.  He reported being let go from this position for attending too many VA appointments.  He made appropriate eye contact and his attention span was within normal limits throughout the interview that lasted for over an hour.  He was deemed fully capable of managing his funds and no impairment in his ability to understand and follow instructions was noted.  Moderate impairment in sustaining concentration in complex tasks; in task persistence and pace; and ability to respond appropriately to others or changes in the workplace was documented.  However, the service-connected conditions were not found to impair his ability to retain instructions or sustain attention in simple moderate impairment in task persistence and pace.  The examiner noted that the Veteran had been recently employed in a lawn care business and was considering opening his own company.  He indicated that the flexible schedule in this business allowed for accommodation of his mood disturbances.  After leaving the lawn care company, he worked for another job but was let go in September 2016.  He mentioned returning to lawn care in the spring or summer.

After thorough consideration of the above, including the lay testimony of record, the Board finds that the evidence does not persuasively show that the Veteran has significant impairment in his overall functional abilities due to his service-connected PTSD or TBI so as to preclude his ability to obtain or retain substantially gainful employment.  The Veteran has been able to obtain multiple positions during the period on appeal.  In November 2010, a VA examiner stated that PTSD symptoms only mildly interfered with employment and social functioning.  TBI was found to have no effect on usual occupation or daily activities.  Most recently, he has described working in lawn care, which provides a flexible schedule to accommodate his mood changes.  Although he was not working at the time of the February 2017 industrial survey, he indicated that he planned to return to that work in the spring or summer, and possibly open his own company.  

The Board acknowledges the Veteran's assertions that he is unemployable due to his PTSD and TBI.  The Board, however, finds the medical expert opinions more probative.  Significantly, the Veteran failed to submit VA Form 21-8940 which would have provided such relevant additional information as the Veteran's employment history and income.  While cognizant of the impairment from his service-connected PTSD and TBI, these limitations are recognized by the respective disability ratings assigned.  The Board finds that the Veteran was not precluded from securing or maintaining substantially gainful employment during the period on appeal due to his PTSD or TBI.  In reaching this determination, consideration was not given to his advancing age or nonservice-connected conditions.

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran was precluded from securing or maintaining substantially gainful employment during the relevant period due to his service-connected PTSD or TBI disabilities.  The fact that he had periods of unemployment is not enough to warrant entitlement to a TDIU.  The ultimate question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  In the present case, the evidence does not persuasively show that he is incapable of performing the physical and mental acts required for gainful employment due solely to his service-connected PTSD and TBI disabilities.  Indeed, the Veteran has indicated that he plans to return to work in the lawn care industry and eventually hopes to open his own business.  Accordingly, entitlement to a TDIU is denied.  

In reaching the conclusions herein, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU, the doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD for the period prior to April 25, 2013 is denied.

Entitlement to an initial rating in excess of 70 percent for PTSD for the period of April 25, 2013 onward is denied.

Entitlement to an initial rating in excess of 10 percent for TBI is denied.

Entitlement to a TDIU due to service-connected PTSD and TBI is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


